Case 9:19-cv-81259-RKA Document 32 Entered on FLSD Docket 12/03/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  CHRIS HAMMOND, Individually and on
  Behalf of All Others Similarly Situated,   Case No. 9:19-cv-81259-RKA

                              Plaintiff,     CLASS ACTION
         v.

  GREENLANE HOLDINGS, INC., AARON
  LOCASIO, ETHAN RUDIN, ADAM
  SCHOENFELD, NEIL CLOSNER,
  RICHARD TANEY, JEFF UTTZ, COWEN
  AND COMPANY, LLC, CANACCORD
  GENUITY LLC, LADENBURG
  THALMANN & CO. INC., ROTH
  CAPITAL PARTNERS, LLC, and
  NORTHLAND SECURITIES, INC.,

                              Defendants.

  RANDALL MAYER, Individually and on
  Behalf of All Others Similarly Situated,   Civil Action No. 9:19-cv-81411-DMM

                              Plaintiff,     CLASS ACTION
         v.

  GREENLANE HOLDINGS, INC., AARON
  LOCASIO, ETHAN RUDIN, ADAM
  SCHOENFELD, NEIL CLOSNER,
  RICHARD TANEY, and JEFF UTTZ,

                              Defendants.


         MOVANTS DOUGLAS CHABOT AND YEVGENY GONCHAROV'S
     REPLY IN FURTHER SUPPORT OF THEIR MOTION FOR CONSOLIDATION
         OF RELATED ACTIONS, APPOINTMENT AS LEAD PLAINTIFFS,
                AND APPROVAL OF SELECTION OF COUNSEL
Case 9:19-cv-81259-RKA Document 32 Entered on FLSD Docket 12/03/2019 Page 2 of 4



          Movants Douglas Chabot and Yevgeny Goncharov ("Chabot and Goncharov") respectfully

  submit this Reply in Further Support of Their Motion for Consolidation of Related Actions,

  Appointment as Lead Plaintiffs, and Approval of Selection of Counsel.

          On November 26, 2019, Chabot and Goncharov, moved the Court to consolidate the related

  actions, for an order appointing them as lead plaintiffs, and for approval of their selection of lead and

  liaison counsel.1 Chabot and Goncharov complied with all the requirements of the Private Securities

  Litigation Reform Act of 1995 ("PSLRA"). As set forth in their motion in support of appointment,

  Chabot and Goncharov timely moved for lead, have the largest financial interests in the relief sought

  by the class, and otherwise satisfy the requirements of Rule 23 of the Federal Rule of Civil

  Procedure. 15 U.S.C. §77z-1(a)(3)(B)(iii).

          One other group of investors also moved for lead plaintiff appointment.2 The PSLRA

  provides a presumption that the entity or person that the court should appoint lead plaintiff to

  represent the interests of class members is the one that, among other things, has "the largest financial

  interest in the relief sought by the class." 15 U.S.C. §77z-1(a)(3)(B)(iii)(I)(bb). Recognizing that

  Chabot and Goncharov have the largest financial interest, the competing movants filed a notice

  stating that they do not oppose the Court appointing Chabot and Goncharov as lead plaintiffs. ECF

  No. 30. Accordingly, Chabot and Goncharov's motion is now unopposed.




  1
   The related actions are Hammond v. Greenlane Holdings, Inc., et al., No. 9:19-cv-81259-RKA and
  Mayer v. Greenlane Holdings, Inc., et al., No. 9:19-cv-81411-DMM.
  2
   This other group also supported consolidation of the related actions. Defendants state that they do
  not oppose consolidation and take no position on lead plaintiff appointment. See ECF No. 29.




                                                    -1-
Case 9:19-cv-81259-RKA Document 32 Entered on FLSD Docket 12/03/2019 Page 3 of 4



         Therefore, movants respectfully request the Court to consolidate the related actions, appoint

  Chabot and Goncharov as lead plaintiffs, and approve their choice of Robbins LLP as lead counsel

  and Saxena White P.A. as liaison counsel.

  Dated: December 3, 2019                         Respectfully submitted,

                                                  SAXENA WHITE P.A.
                                                  LESTER R. HOOKER (FL Bar 0032242)

                                                               /s/Lester R. Hooker
                                                              LESTER R. HOOKER

                                                  150 East Palmetto Park Road, Suite 600
                                                  Boca Raton, FL 33432
                                                  Telephone: (561) 394-3399
                                                  Facsimile: (561) 394-3382
                                                  lhooker@saxenawhite.com

                                                  Counsel for Movants Douglas Chabot and
                                                  Yevgeny Goncharov and [Proposed] Liaison
                                                  Counsel

                                                  ROBBINS LLP
                                                  BRIAN J. ROBBINS
                                                  GREGORY E. DEL GAIZO
                                                  5040 Shoreham Place
                                                  San Diego, CA 92122
                                                  Telephone: (619) 525-3990
                                                  Facsimile: (619) 525-3991
                                                  brobbins@robbinsllp.com
                                                  gdelgaizo@robbinsllp.com

                                                  Counsel for Movants Douglas Chabot and
                                                  Yevgeny Goncharov and [Proposed] Lead
                                                  Counsel




                                                 -2-
Case 9:19-cv-81259-RKA Document 32 Entered on FLSD Docket 12/03/2019 Page 4 of 4



                                     CERTIFICATE OF SERVICE

            I hereby certify that on December 3, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system which will send notification of such filing to the e-mail

  address demoted on the Court's electronic mail notice list.

            I certify under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct. Executed on December 3, 2019.


                                                                   /s/Lester R. Hooker
                                                        LESTER R. HOOKER (Fla. Bar No. 0032242)




  1412423




                                                    -3-
